Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Objections
Claim 4 objected to because of the following informalities:  
Claim 4, line 5, “the electrical connector elements” lacks antecedent basis.
Appropriate correction is required.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2742587 (herein FR587).
	In reference to claim  1, FR587 teaches an electrical connector (fig. 1) for a multi-wire electrical cable, the electrical connector comprising: at least two cable-side electrical contact elements (A; image below) including associated terminals to each of which is to be connected a wire of the electrical cable (see fig. 1); at least two output-side electrical contact elements (2) which are spaced apart from the cable-side electrical contact elements and from each of which projects an electrical connector element (distal end of 2) via which an electrical connection can be established to a mating connector (not shown); and an active electrical device (5) disposed between the cable-side contact elements and the output-side contact elements, wherein the active electrical device is placed on the cable-side contact elements and on the output-side contact elements (contact legs of 5 that mount onto traces 3.  See fig. 1), such that the active electrical device is in electrical contact with each of the cable-side contact elements and the output-side contact elements, and such that the at least two cable-side contact elements and the at least two output-side contact elements are electrically connected to each other, and wherein the output-side contact elements are separated and axially spaced apart from the cable-side contact elements.

    PNG
    media_image1.png
    455
    692
    media_image1.png
    Greyscale


In reference to claim 2, FR587 teaches wherein each of the cable-side contact elements is electrically connected via the active electrical device to a respective one of the output-side contact elements in such a manner that resulting electrical connections are arranged parallel to one another (see fig. 1).
In reference to claim  5, FR587 teaches wherein the active electrical device includes a processor (see page 3, line 16).
In reference to claim  6, FR587 teaches wherein the active electrical device is configured to process data signals. 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over FR 2742587 (herein FR587) in view of Lawrence et al. US 20110080158 A1.
In reference to claim  3, FR587 substantially teaches the invention as claimed.
However FR587 does not teach wherein the active electrical device includes an amplifier, the active electrical device being configured to amplify data signals.
Lawrence teaches the active electrical device (30; fig. 4A) includes an amplifier (320a).  Using the teachings of Lawrence to modify FR587 to arrive at the results of claim 3 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Lawrence, as taught by Lawrence [0050], lines 9-11, in order to adjust the strength of the signal to a sufficient level.

 
Claims 7-12 is rejected under 35 U.S.C. 103 as being unpatentable over FR 2742587 (herein FR587) in view of Akram US 6690184 B1.
In reference to claims 7-12, FR587 substantially teaches the invention as claimed.
However FR587 does not teach:
(Claim 7) wherein electrical connecting elements project from a bottom of the active electrical device, the active electrical device resting via the electrical connecting elements on the respective contact elements.  
(Claim 8) wherein the electrical connecting elements disposed on the bottom of the active electrical device are in the form of rigid electrical connection points via which the active electrical device rests on the contact elements in a fixed position relative thereto.  
(Claim 9) wherein the bottom of the active electrical device has metallic portions from which the electrical connecting elements project and via which the electrical connecting elements are in electrical contact with the active electrical device.  
(Claim 10) wherein exactly one electrical connecting element projects from each metallic portion of the bottom of the active electrical device.  
(Claim 11) wherein the metallic portions of the bottom of the active electrical device are separated and insulated from one another by insulating portions of the bottom of the active electrical device.  
(Claim 12) wherein the electrical connecting elements are each connected by a material-to-material bond to the bottom of the active electrical device, the electrical connecting elements being configured as solder or weld balls.
Akram teaches:
(Claim 7) wherein electrical connecting elements (22; fig. 2) project from a bottom of the active electrical device (20), the active electrical device resting via the electrical connecting elements on the respective contact elements (contact pads of 10; fig. 2).  
(Claim 8) wherein the electrical connecting elements (22) disposed on the bottom of the active electrical device (20) are in the form of rigid electrical connection points via which the active electrical device rests on the contact elements in a fixed position relative thereto.  
(Claim 9) wherein the bottom of the active electrical device has metallic portions (not shown, but contact pads which 22 is attached onto) from which the electrical connecting elements project and via which the electrical connecting elements are in electrical contact with the active electrical device.
(Claim 10) wherein exactly one electrical connecting element (22) projects from each metallic portion of the bottom of the active electrical device.
(Claim 11) wherein the metallic portions of the bottom of the active electrical device are separated and insulated from one another by insulating portions (i.e. the insulation of the body of 20) of the bottom of the active electrical device.  
(Claim 12) wherein the electrical connecting elements are each connected by a material-to-material bond to the bottom of the active electrical device, the electrical connecting elements being configured as solder or weld balls.
Using the teachings of Akram to modify FR587 to arrive at the results of claims 7-12 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings Akram as alternative to mounting and securing the active electrical device to the contact elements.  The active electrical device is still secured to and in electrical connection with the contact elements, therefore new results are not produced.
 

Allowable Subject Matter
Claims 4, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments, see Rejections under 35 USC 102 in Remarks pages 1-2, filed 07/06/2022, with respect to the rejection of claims 1-6, 13-15 have been fully considered and are persuasive.  The 102 rejection of claims 1-6, 13-15 have been withdrawn.  Further, the indication of allowable subject matter of claims 7-12 has been withdrawn.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         09/27/2022